The judgment of the Supreme Court was entered November 28th 1879,
Per Curiam.
By an Act of Assembly of April 22d 1850, an an association was incorporated for the establishment of a House of Refuge for Western Pennsylvania. They were authorized to receive into their care and guardianship infants under the age of twenty-one years, committed by a magistrate for incorrigible or vicious conduct, or who shall be in the judgment of a court of criminal jurisdiction fit subjects for the House. Fees are established by a subsequent act to be paid by the proper county. The name was afterwards changed to the Pennsylvania Reform School. The question is, can a mechanic’s claim be filed against the building occupied by the school? If it can, a levari facias may be issued, the building may be sold and the inmates let loose. We think that it accords with all our decisions to hold that an institution of this character is a public institution, though under the control of a corporation, yet subject to visitation by the legislature. It is a public corporate body, and cannot be proceeded against by levari facias. No other writ could be issued under proceedings upon a mechanic’s claim, and it is unnecessary to inquire what the proper remedy of the plaintiffs would be.
Judgment affirmed,